 

Exhibit 10.66

 

NEITHER THE OFFER AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE NOR
THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“THE 1933 ACT”), OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE 1933 ACT, OR (B) AN OPINION OF COUNSEL
(WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN THE FORM ATTACHED AS EXHIBIT
A TO THAT CERTAIN SECURITIES PURCHASE AGREEMENT, DATED AS OF FEBRUARY 12, 2020,
OR SATISFACTORY TO ISSUER AND ISSUER’S TRANSFER AGENT, THAT REGISTRATION IS NOT
REQUIRED UNDER THE 1933 ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY
BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR
FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

Principal Amount: $53,000.00 Issue Date: February 12, 2020 Purchase Price:
$53,000.00  

 

CONVERTIBLE PROMISSORY NOTE

 

FOR VALUE RECEIVED, GREENWAY TECHNOLOGIES, INC., a Texas corporation
(hereinafter called “Borrower”), hereby promises to pay to the order of POWER UP
LENDING GROUP LTD., a Virginia corporation, or its registered assigns (the
“Holder”) the sum of $53,000.00 together with any interest as set forth herein,
on February 12, 2021 (the “Maturity Date”), and to pay interest on the unpaid
principal balance hereof at the rate of ten percent (10%) per annum (the
“Interest Rate”) from the date hereof (the “Issue Date”) until the same becomes
due and payable, whether at maturity or upon acceleration or by prepayment or
otherwise. This Convertible Promissory Note (as amended or supplemented, this
“Note”) may not be prepaid in whole or in part except as otherwise explicitly
set forth herein. Any amount of principal or interest on this Note that is not
paid when due shall bear interest at the rate of twenty-two percent (22%) per
annum from the due date thereof until the same is paid (“Default Interest
Rate”). Interest shall be computed on the basis of a 365-day year and the actual
number of days elapsed. Interest shall commence accruing on the Issue Date but
shall not be payable until the Note becomes payable (whether at Maturity Date or
upon acceleration or by prepayment). All payments due hereunder (to the extent
not converted into common stock, $0.0001 par value per share, of Borrower (the
“Common Stock”) in accordance with the terms hereof) shall be made in lawful
money of the United States of America. All payments shall be made at such
address as the Holder shall hereafter give to Borrower by written notice made in
accordance with the provisions of this Note. Each capitalized term used herein,
and not otherwise defined, shall have the meaning ascribed thereto in that
certain Securities Purchase Agreement dated of even date herewith, pursuant to
which this Note was originally issued (the “Purchase Agreement”).

 

This Note is free from all taxes, liens, claims and encumbrances with respect to
the issue thereof and shall not be subject to preemptive rights or other similar
rights of shareholders of Borrower and will not impose personal liability upon
the holder thereof.

 

   

 

 

The following terms shall apply to this Note:

 

ARTICLE I. CONVERSION RIGHTS

 

1.1 Conversion Right.

 

(a) Subject to Section 1.1(b), the Holder shall have the right (the “Conversion
Right”) from time to time, and at any time during the period beginning on the
date that is one hundred eighty (180) days following the date of this Note and
ending on the later of (i) the Maturity Date and (ii) the date of payment of the
Default Amount (as defined in Article III) (such period, the “Conversion
Period”), to convert all or any part of the outstanding and unpaid amount of
this Note into fully paid and non-assessable shares of Common Stock (as such
Common Stock exists on the Issue Date, or any shares of capital stock or other
securities of Borrower into which such Common Stock shall hereafter be changed
or reclassified) at the conversion price (the “Conversion Price”), determined as
provided herein (a “Conversion”).

 

(b) In no event shall the Holder be entitled to convert any portion of this Note
if, upon Conversion of such portion of this Note, the sum of (i) the number of
shares of Common Stock beneficially-owned by the Holder and its affiliates
(other than shares of Common Stock that may be deemed beneficially owned through
the ownership of the unconverted portion of the Note or the unexercised or
unconverted portion of any other security of Borrower subject to a limitation on
Conversion or exercise analogous to the limitations contained herein) and (ii)
the number of shares of Common Stock issuable upon the Conversion of such
portion of this Note, would equal an amount that results in the Holder and its
affiliates beneficially owning more than 4.99% of the outstanding shares of
Common Stock at such time.

 

(c) For purposes of this Note, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and Regulations 13D-13G promulgated thereunder, except as
otherwise provided in Section 1.1(b)(i). The Holder may not waive the beneficial
ownership limitations on Conversion set forth in this Section 1.1.

 

(d) The number of shares of Common Stock to be issued upon each Conversion of
this Note shall be determined by dividing the Conversion Amount (as defined
below) by the applicable Conversion Price then in effect on the date specified
in the notice of Conversion (the “Conversion Date”), in the form attached hereto
as Exhibit A (the “Notice of Conversion”), delivered to Borrower by the Holder
in accordance with Section 1.4 below; provided that if the Notice of Conversion
is submitted by facsimile or e-mail (or by other means resulting in, or
reasonably expected to result in, notice) to Borrower before 6:00 p.m., New
York, New York time on such Conversion Date; however, if the Notice of
Conversion is sent after 6:00pm, New York, New York time, the Conversion Date
shall be the next business day.

 

 -2- 

 

 

(e) For purposes of this Note, “Conversion Amount” means, with respect to any
Conversion of this Note, the sum of (i) the principal amount of this Note to be
converted in such Conversion, plus (ii) at the Holder’s option, accrued and
unpaid interest as of the Conversion Date, if any, on such principal amount of
this Note at the Interest Rate, plus (iii) at the Holder’s option, any amounts
referred to in Section 1.1(e)(i) and Section 1.1(e)(ii), at the Default Interest
Rate, pursuant to the terms of this Note, plus (iv) at the Holder’s option, any
amounts owed to the Holder pursuant to Section 1.4 hereof.

 

1.2 Conversion Price. The Conversion Price shall be equal to the Variable
Conversion Price (as defined herein), subject to equitable adjustments for stock
splits, stock dividends or rights offerings by Borrower relating to Borrower’s
securities or the securities of any subsidiary of Borrower, combinations,
recapitalization, reclassifications, extraordinary distributions and similar
transactions (such transactions, each, a “Recapitalization”).

 

(a) “Market Price” shall mean the average of the lowest two VWAPs (as defined
below) for the Common Stock during the 10-Trading Day period ending on the
latest complete Trading Day prior to the Conversion Date.

 

(b) “Principal Market” shall mean the OTCBB or such other principal market,
exchange or electronic quotation system on which the Common Stock is then listed
for trading.

 

(c) “Trading Day” shall mean a day on which there is trading on the Principal
Market.

 

(d) “Variable Conversion Price” shall be an amount that is equal to: 0.65
multiplied by the Market Price (as defined herein) (representing a discount rate
of 35%).

 

(e) “VWAP” shall mean the daily dollar volume-weighted average sale price for
the Common Stock on the Principal Market on any particular Trading Day during
the period beginning at 9:30 a.m., New York City Time (or such other time as the
Principal Market publicly announces is the official open of trading), and ending
at 4:00 p.m., New York City Time (or such other time as the Principal Market
publicly announces is the official close of trading), as reported by Bloomberg
through its “Volume at Price” functions or, if the foregoing does not apply, the
dollar volume-weighted average price of such security in the Principal Market on
the electronic bulletin board for such security during the period beginning at
9:30 a.m., New York City Time (or such other time as the Principal Market
publicly announces is the official open of trading), and ending at 4:00 p.m.,
New York City Time (or such other time as the Principal Market publicly
announces is the official close of trading), as reported by Bloomberg, or, if no
dollar volume-weighted average price is reported for such security by Bloomberg
for such hours, the average of the highest closing bid price and the lowest
closing ask price of any of the market makers for such security as reported in
the OTCBB or by the OTC Markets Group. If the VWAP cannot be calculated for such
security on such date on any of the foregoing bases, the VWAP of such security
on such date shall be the fair market value as mutually determined by the board
of directors of Borrower and the Holder. All such determinations of VWAP shall
to be appropriately and equitably adjusted in accordance with any
Recapitalization occurring during any period used to determine the Market Price
(or other period utilizing VWAPs).

 

 -3- 

 

 

1.3 Authorized Shares. Borrower covenants that for so long as the Holder has the
Conversion Right, Borrower will reserve, from its authorized but unissued shares
of Common Stock, a sufficient number of shares of Common Stock, free from
preemptive rights, to provide for the issuance of Common Stock upon the
Conversion of this Note.

 

(a) Borrower is required at all times to have authorized and reserved five times
the number of shares that would be issuable upon full Conversion of the Note
(assuming that the 4.99% limitation set forth in Section 1.1 is not in
effect)(based on the respective Conversion Price of the Note (as defined in
Section 1.2) in effect from time to time)(the “Reserved Amount”). The Reserved
Amount shall be increased (or decreased) by the Holder, subject to the written
consent of the Borrower, which shall not be unreasonably withheld, and further,
which shall be waived if such affirmative consent, or withheld consent, is not
communicated to Holder within forty-eight (48) hours of receipt of such written
request, from time to time and in accordance with the Borrower’s obligations
hereunder.

 

(b) Borrower represents that upon issuance, such shares of Common Stock will be
duly and validly issued, fully paid and non-assessable. If Borrower issues any
securities or effects any Recapitalization, Borrower shall make proper provision
so that immediately after such issuance or Recapitalization there shall be a
sufficient number of shares of Common Stock authorized and reserved, free from
preemptive rights, for Conversion of the outstanding amount of the Note.

 

(c) Borrower acknowledges that it has irrevocably instructed its transfer agent
to issue certificates for the Common Stock issuable upon Conversion of this
Note, with appropriate restrictive legends, as applicable, and agrees that
Borrower’s issuance of this Note shall constitute full authority to Borrower’s
officers and agents who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates, with appropriate
restrictive legends, as applicable, for shares of Common Stock in accordance
with the terms and conditions of this Note.

 

(d) If, at any time Borrower does not maintain the Reserved Amount it will be
considered an Event of Default (as defined herein) under Section 3.2 of the
Note.

 

1.4 Method of Conversion.

 

(a) Mechanics of Conversion. As set forth in Section 1.1 hereof, from time to
time, and at any time during the Conversion Period, this Note may be converted
by the Holder in whole or in part, by (A) submitting to Borrower a Notice of
Conversion (by facsimile, e-mail or other reasonable means of communication
dispatched on the Conversion Date prior to 6:00 p.m., New York, New York time)
and (B) subject to Section 1.4(b), surrendering this Note to Borrower at the
principal office of Borrower (upon payment in full of any amounts owed
hereunder).

 

 -4- 

 

 

(b) Surrender of Note upon Conversion. Notwithstanding anything to the contrary
set forth herein, upon Conversion of this Note in accordance with the terms
hereof, the Holder shall not be required to physically surrender this Note to
Borrower unless the entire unpaid principal amount of this Note is converted.
The Holder and Borrower shall maintain records showing the principal amount
converted and the dates of such Conversions or shall use such other method,
reasonably satisfactory to the parties, so as not to require physical surrender
of this Note upon each such Conversion.

 

(c) Delivery of Common Stock upon Conversion. Within 24 hours of receipt by
Borrower from the Holder of a facsimile transmission or e-mail (or other
reasonable means of communication) of a Notice of Conversion meeting the
requirements for Conversion as provided in this Section 1.4, Borrower shall
issue and deliver or cause to be issued and delivered to or upon the order of
the Holder certificates for the Common Stock issuable upon such Conversion
within three (3) business days of the Conversion Date (the “Deadline”) (and,
solely in the case of Conversion of the entire unpaid principal amount hereof,
surrender of this Note) in accordance with the terms hereof and the Purchase
Agreement. Upon receipt by Borrower of a Notice of Conversion, the Holder shall
be deemed to be the holder of record of the Common Stock issuable upon such
Conversion, and the outstanding principal amount due under this Note and the
amount of accrued and unpaid interest on this Note shall be reduced to reflect
such Conversion. Unless Borrower defaults on Borrower’s obligations hereunder,
all rights with respect to the portion of this Note converted shall forthwith
terminate except the right to receive the Common Stock or other securities, cash
or other assets, as herein provided, upon such Conversion. If the Holder shall
have properly given a Notice of Conversion, with an agreed upon Conversion
Amount to be converted into shares of Common Stock, Borrower’s obligation to
issue and deliver the certificates for Common Stock, with appropriate
restrictive legends, as applicable, shall be absolute and unconditional,
irrespective of the absence of any action by the Holder to enforce the same, any
waiver or consent with respect to any provision thereof, the recovery of any
judgment against any person or any action to enforce the same, any failure or
delay in the enforcement of any other obligation of Borrower to the holder of
record, or any setoff, counterclaim, recoupment, limitation or termination, or
any breach or alleged breach by the Holder of any obligation to Borrower, and
irrespective of any other circumstance which might otherwise limit such
obligation of Borrower to the Holder in connection with such Conversion.

 

(d) Delivery of Common Stock by Electronic Transfer. If Borrower participates in
the Depository Trust Company (“DTC”) Fast Automated Securities Transfer program,
Holder may request that in lieu of Borrower delivering physical certificates to
Holder representing the Common Stock issuable upon Conversion, Borrower use its
best efforts to cause the Common Stock issuable upon Conversion to be
electronically transmitted and credited to the Holder’s primary broker with DTC
through its Deposit Withdrawal Agent Commission system; provided, that the
Holder shall make any such request in writing to Borrower.

 

 -5- 

 

 

(e) Failure to Deliver Common Stock Prior to Deadline. Without in any way
limiting the Holder’s right to pursue other remedies, including actual damages
or equitable relief, the parties agree that if delivery of the Common Stock
issuable upon Conversion is not delivered by the Deadline due to action or
inaction of Borrower, Borrower shall pay to the Holder $500.00 per day in cash,
for each day beyond the Deadline that Borrower fails to deliver such Common
Stock (the “Fee”); provided; however that the Fee shall not be due if the
failure to deliver such Common Stock is a result of a third party (i.e.,
transfer agent; and not the result of any failure to pay such transfer agent)
despite the best efforts of Borrower to effect delivery of such Common Stock.
The Fee shall paid to Holder by the fifth day of the month following the month
in which it accrues. Borrower agrees that the Conversion Right is a valuable
right to the Holder. The damages resulting from a failure, attempt to frustrate,
or interference with the Conversion Right are difficult if not impossible to
qualify. Accordingly, the parties acknowledge that the liquidated damages
provision contained in this Section 1.4(e) are justified.

 

(f) Obligations to Transfer Agent. Borrower shall remain current in all amounts
owed to its transfer agent and in good standing with its transfer agent. In the
event that Borrower is not current in all amounts owed to its transfer agent,
then at the option of the Holder, the Holder may advance any funds to Borrower’s
transfer agent so that transfer agent will process the requested Conversion.
Such advanced funds shall be paid by Borrower to the Holder within 48 hours of a
written demand from the Holder.

 

1.5 Concerning the Shares.

 

(a) The shares of Common Stock issuable upon Conversion may not be sold or
transferred unless: (i) such shares of Common Stock are sold pursuant to an
effective registration statement under the Securities Act of 1933, as amended
(the “1933 Act”) or (ii) Borrower or its transfer agent shall have been
furnished with an opinion of counsel, in the form attached as Exhibit A to the
Purchase Agreement, or in form, substance and scope satisfactory to Borrower and
its transfer agent (1) at the time of the Conversion of such shares of Common
Stock; and (2) at the time of the sale of the underlying Common Stock issued
upon a Conversion, if such Conversion occurs less than one year after the Issue
Date; and: (i) the due date of a quarterly or annual filing of Borrower with the
SEC pursuant to the Exchange Act (each a “Filing Date”) occurs following such
Conversion, and the sale of shares of Common Stock underlying such Conversion
occurs on or following such Filing Date; or (ii) Borrower filed a Form 15 with
the SEC; to the effect that the shares of Common Stock to be sold or transferred
may be sold or transferred pursuant to an exemption from such registration (such
as Rule 144 promulgated under the 1933 Act, or a successor rule (“Rule 144”)).

 

(b) Any restrictive legend on certificates representing shares of Common Stock
issuable upon Conversion of this Note shall be removed and Borrower shall issue
or cause to be issued to the Holder a new certificate therefore free of any
transfer legend if: (i) Borrower and its transfer agent shall have received an
opinion of counsel, in the form attached hereto as Exhibit A to the Purchase
Agreement, or in form, substance and scope satisfactory to Holder and its
transfer agent, (1) at the time of the Conversion of such shares of Common
Stock; and (2) at the time of the sale of the underlying Common Stock issued
upon a Conversion, if such Conversion occurs less than one year after the Issue
Date; and: (A) the Filing Date occurs following such Conversion, and the sale of
shares of Common Stock underlying such Conversion occurs on or following such
Filing Date; or (ii) Borrower filed a Form 15 with the SEC; to the effect that
the shares of Common Stock to be sold or transferred may be sold or transferred
pursuant to an exemption from such registration under the 1933 Act in accordance
with Rule 144 (or such other exemption from registration); or (ii), the offer
and sale of such Common Stock issuable upon Conversion of this Note is
registered under an effective registration statement filed under the 1933 Act.

 

 -6- 

 

 

1.6 Effect of Certain Events.

 

(a) Effect of Merger, Consolidation, Etc. At the option of the Holder, the sale,
conveyance or disposition of all or substantially all of the assets of Borrower,
the effectuation by Borrower of a transaction or series of related transactions
in which more than 50% of the voting power of Borrower is disposed of, or the
consolidation, merger or other business combination of Borrower with or into any
other Person (as defined below) or Persons when Borrower is not the survivor
shall be deemed to be an Event of Default (as defined in Article III) pursuant
to which Borrower shall be required to pay to the Holder upon the consummation
of and as a condition to such transaction an amount equal to the Default Amount
(as defined in Article III). “Person” shall mean any individual, corporation,
limited liability company, partnership, association, trust or other entity or
organization.

 

(b) Adjustment Due to Merger, Consolidation, Etc. At any time when this Note is
issued and outstanding and prior to Conversion of the entire Note, if there
shall be any (i) merger, (ii) Recapitalization or (iii) in case of any sale or
conveyance of all or substantially all of the assets of Borrower other than in
connection with a plan of complete liquidation of Borrower, and as a result of
such transaction, the shares of Common Stock of Borrower shall be changed into
the same or a different number of shares of another class or classes of stock or
securities of Borrower or other entity, then in lieu of the shares of Common
Stock immediately issuable upon Conversion, the Borrower shall cause the Holder
of this Note to have the right to receive, upon Conversion of this Note and in
accordance with the basis, terms and conditions specified in this Note, such
stock, securities or assets that the Holder would have been entitled to receive
in such transaction had this Note been converted in full immediately prior to
such transaction (without regard to any limitations on Conversion set forth
herein). In any such case appropriate provisions shall be made with respect to
the rights and interests of the Holder of this Note to the end that the
provisions hereof (including, without limitation, provisions for adjustment of
the Conversion Price and of the number of shares issuable upon Conversion of the
Note) shall thereafter be applicable, as nearly as may be practicable in
relation to any securities or assets thereafter deliverable upon the Conversion
hereof. Borrower shall not effect any transaction described in this Section
1.6(b) unless (a) Borrower gives, to the extent practicable, ten (10) days prior
written notice (but in any event at least five (5) days prior written notice) of
the record date of the special meeting of shareholders to approve, or if there
is no such record date, the consummation of, such merger, Recapitalization, or
sale or conveyance of substantially all of the assets (during which time the
Holder shall be entitled to convert this Note) and (b) the resulting successor
or acquiring entity (if not Borrower) assumes by written instrument the
obligations of this Note. The above provisions shall similarly apply to
successive mergers, Recapitalizations or sale or conveyance of substantially all
of the assets of Borrower.

 

 -7- 

 

 

1.7 Prepayment. At any time during the periods set forth on the table
immediately following this paragraph (the “Prepayment Periods”), Borrower shall
have the right but not the obligation, to prepay the outstanding Note (principal
and accrued interest), in full, in accordance with this Section 1.7; provided
that Borrower provides Holder with not more than three Trading Days’ prior
written notice of such prepayment. After the expiration of 180 days following
the Issue Date, Borrower shall have no right of prepayment.

 

(a) Any notice of prepayment (an “Optional Prepayment Notice”) shall be
delivered to the Holder at its registered addresses and shall state: (i) that
Borrower is exercising its right to prepay the Note, and (ii) the date of
prepayment which shall be not more than three Trading Days from the date of the
Optional Prepayment Notice.

 

(b) On the date fixed for prepayment (the “Optional Prepayment Date”), Borrower
shall make payment of the Optional Prepayment Amount (as defined below) to
Holder, or upon the written direction of the Holder (which direction shall be
sent to Borrower by the Holder at least one (1) Trading Day prior to the
Optional Prepayment Date).

 

(c) If Borrower exercises its right to prepay the Note, Borrower shall make
payment to the Holder of an amount in cash equal to the percentage (“Prepayment
Percentage”) as set forth in the table immediately following this paragraph
opposite the applicable Prepayment Period, multiplied by the sum of: (i) the
then outstanding principal amount of this Note, plus (ii) accrued and unpaid
interest on the unpaid principal amount of this Note at the Interest Rate to the
Optional Prepayment Date plus (iii) if applicable, any amounts referred to in
Section 1.7(c)(i) and 1.7(c)(ii), at the Default Interest Rate to the Optional
Prepayment Date; plus (iv) any amounts owed to the Holder pursuant to Section
1.4 hereof (the “Optional Prepayment Amount”).

 

Prepayment Period   Prepayment Percentage 1. The period beginning on the Issue
Date and ending on the date which is 60 days following the Issue Date.   120% 2.
The period beginning on the date that is 61 days following the Issue Date and
ending 120 days following the Issue Date.   125% 3. The period beginning on the
date that is 121 days following the Issue Date and ending 180 days following the
Issue Date.   135%

 

ARTICLE II. CERTAIN COVENANTS

 

2.1 Sale of Assets. So long as any portion of this Note remains outstanding,
Borrower shall not sell, lease or otherwise dispose of any significant portion
of its assets outside the ordinary course of business without the Holder’s
written consent, which consent shall not be unreasonably withheld, conditioned,
or delayed.

 

 -8- 

 

 

ARTICLE III. EVENTS OF DEFAULT

 

3.1 Events of Default. Each of the following shall be an event of default (each,
an “Event of Default”) under this Note:

 

(a) If Borrower fails to pay the principal or interest due under this Note when
due, whether at maturity or upon acceleration and such breach continues for a
period of five days after written notice from the Holder;

 

(b) If Borrower fails to (i) issue shares of Common Stock to the Holder (or
announces or threatens in writing that Borrower will not honor its obligation to
do so) upon Conversion in accordance with the terms of this Note, (ii) transfer
or cause its transfer agent to transfer or issue, electronically or in
certificated form, any certificate for shares of Common Stock, with appropriate
restrictive legends, as applicable, to the Holder upon Conversion or otherwise
pursuant to this Note in accordance with its terms;

 

(c) If Borrower directs its transfer agent not to transfer or Borrower delays,
impairs, or hinders its transfer agent in transferring or issuing,
electronically or in certificated form, any certificate for shares of Common
Stock to be issued to the Holder upon Conversion or otherwise pursuant to this
Note in accordance with its terms;

 

(d) If Borrower fails to remove or directs its transfer agent not to remove or
impairs, delays, or hinders its transfer agent from removing any restrictive
legend (or to withdraw any stop transfer instructions in respect thereof) on any
certificate for any shares of Common Stock issued to the Holder upon Conversion
of or otherwise pursuant to this Note in accordance with its terms;

 

(e) If Borrower makes any written announcement, statement or threat that
Borrower does not intend to honor the obligations under this Note and any such
failure shall continue uncured (or any written announcement, statement or threat
not to honor its obligations shall not be rescinded in writing) for three
business days after the Holder shall have delivered a Notice of Conversion;

 

(f) If Borrower breaches any material covenant or other material term or
condition contained in this Note or the Purchase Agreement and such material
breach continues for a period of 20 days after written notice to Borrower of
such material breach from the Holder;

 

(g) If any representation or warranty of Borrower made in this Note or the
Purchase Agreement, shall be determined to be false or misleading in any
material respect when made and the breach of which has (or with the passage of
time will have) materially impairs the rights of the Holder under this Note or
the Purchase Agreement;

 

 -9- 

 

 

(h) If Borrower shall make an assignment for the benefit of creditors, or apply
for or consent to the appointment of a receiver or trustee for it or for a
substantial part of its property or business, or such a receiver or trustee
shall otherwise be appointed;

 

(i) If any bankruptcy, insolvency, reorganization or liquidation proceedings or
other proceedings, voluntary or involuntary, for relief under any bankruptcy law
or any law for the relief of debtors shall be instituted by or against Borrower
or;

 

(j) If Borrower shall fail to maintain the listing of the Common Stock on at
least one of the OTC (which specifically includes the quotation platforms
maintained by the OTC Markets Group) or an equivalent replacement exchange, the
Nasdaq National Market, the Nasdaq SmallCap Market, the New York Stock Exchange,
or the American Stock Exchange;

 

(k) If Borrower fails to comply with the reporting requirements of the Exchange
Act or ceases to be subject to the reporting requirements of the Exchange Act
(the filing of a Form 15 with the SEC is an immediate Event of Default).

 

(l) If Borrower effects any dissolution, liquidation, or winding up of its
business or any substantial portion of its business;

 

(m) If Borrower ceases operations or admits it is otherwise generally unable to
pay its debts as such debts become due, provided, however, that any disclosure
of Borrower’s ability to continue as a “going concern” shall not be an admission
that Borrower cannot pay its debts as they become due;

 

(n) So long as this Note remains outstanding, if Borrower restates any financial
statements filed by Borrower with the SEC at any time after 180 days after the
Issue Date, and if the result of such restatement would, by comparison to the
un-restated financial statement, materially impair the rights of the Holder
under this Note or the Purchase Agreement;

 

(o) If Borrower proposes to replace its transfer agent and fails to provide,
prior to the effective date of such replacement, a fully-executed Irrevocable
Transfer Agent Instructions (as defined in the Purchase Agreement) in a form as
initially delivered pursuant to the Purchase Agreement (including but not
limited to the provision to irrevocably reserve shares of Common Stock in the
Reserved Amount) signed by the successor transfer agent to Borrower and
Borrower, and acknowledged by the Holder in writing; and

 

(p) If Borrower breaches or defaults on any covenant, term, or condition
contained in the Purchase Agreement, then after the passage of all applicable
notice and cure or grace periods, the Borrower shall, at the option of the
Holder, be considered at default under this Note, in which event the Holder
shall be entitled (but in no event required) to apply all rights and remedies of
the Holder under the terms of this Note by reason of a default under the
Purchase Agreement.

 

 -10- 

 

 

3.2 Effect of Events of Default.

 

(a) Upon the occurrence and during the continuation of any Event of Default
specified in Section 3.1(a) (solely with respect to failure to pay the principal
hereof or interest thereon when due at the Maturity Date), the Note shall become
immediately due and payable and Borrower shall pay to the Holder, in full
satisfaction of its obligations hereunder, an amount equal to the Default Amount
(as defined herein).

 

(b) UPON THE OCCURRENCE AND DURING THE CONTINUATION OF ANY EVENT OF DEFAULT
SPECIFIED IN SECTION 3.1(b), THE NOTE SHALL BECOME IMMEDIATELY DUE AND PAYABLE
AND BORROWER SHALL PAY TO THE HOLDER, IN FULL SATISFACTION OF ITS OBLIGATIONS
HEREUNDER, AN AMOUNT EQUAL TO: (I) THE DEFAULT AMOUNT (AS DEFINED HEREIN);
MULTIPLIED BY (II) TWO.

 

(c) Upon the occurrence and during the continuation of any Event of Default
specified in Sections 3.1(a) (solely with respect to failure to pay the
principal hereof or interest thereon when due on this Note pursuant to Section
1.7 or upon acceleration), and 3.1(c) – 3.1(p), the Holder shall deliver to
Borrower written notice of default, and the Note shall become immediately due
and payable and Borrower shall pay to the Holder, in full satisfaction of its
obligations hereunder, an amount equal to 150% times the sum of (i) the then
outstanding principal amount of this Note plus (ii) accrued and unpaid interest
on the unpaid principal amount of this Note to the date of payment, plus (iii)
the Default Interest Rate for any amounts in 3.2(c)(i) and 3.2(c)(ii), plus (iv)
any amounts owed to the Holder pursuant to Section 1.3 and Section 1.4 hereof
(the then outstanding principal amount of this Note to the date of payment plus
the amounts referred to in Section 3.2(c)(ii), Section 3.2(c)(iii) and Section
3.2(c)(iv) shall collectively be known as the “Default Amount”) and all other
amounts payable hereunder shall immediately become due and payable, together
with all costs, including, without limitation, legal fees and expenses incurred
by Holder directly related to such Event of Default, and the Holder shall be
entitled to exercise all other rights and remedies available at law or in
equity.

 

3.3 Failure to Pay Default Amount. If Borrower fails to pay to Holder the
Default Amount within five (5) business days of written notice that such amount
is due and payable, then the Holder shall have the right at any time, so long as
Borrower remains in default (and so long and to the extent that there are
sufficient authorized shares), to require Borrower, upon written notice, to
immediately issue, in lieu of the Default Amount, the number of shares of Common
Stock, with appropriate restrictive legends, equal to the Default Amount divided
by the Conversion Price then in effect.

 

ARTICLE IV. MISCELLANEOUS

 

4.1 Waiver. No failure or delay on the part of the Holder in the exercise of any
power, right or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or future exercise thereof or of any other right, power or privileges. All
rights and remedies existing hereunder are cumulative to, and not exclusive of,
any rights or remedies otherwise available.

 

 -11- 

 

 

4.2 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, facsimile or email, addressed as set forth below
or to such other address as such party shall have specified most recently by
written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile or email, with accurate confirmation generated by the electronic
transmission, at the address or number designated below (if delivered on a
business day during normal business hours where such notice is to be received),
or the first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be:

 

If to Borrower, to:

 

GREENWAY TECHNOLOGIES, INC.

1521 North Cooper Street, Suite 205

Arlington, Texas 76011

Attn: Ransom B. Jones, Chief Financial Officer

Email: ransom.jones@gwtechinc.com

 

If to the Holder:

 

POWER UP LENDING GROUP LTD.

111 Great Neck Road, Suite 214

Great Neck, NY 11021

Attn: Curt Kramer, Chief Executive Officer

E-mail: info@poweruplending.com

 

With a copy by fax only (which shall not constitute notice) to:

 

Naidich Wurman LLP

111 Great Neck Road, Suite 216

Great Neck, NY 11021

Attn: Allison Naidich

Facsimile: 516-466-3555

E-mail: allison@nwlaw.com

 

4.3 Amendments. This Note and any provision hereof may only be amended by an
instrument in writing signed by both Borrower and the Holder.

 

 -12- 

 

 

4.4 Assignability. This Note shall be binding upon Borrower and its successors
and assigns, and shall inure to be the benefit of the Holder and its successors
and assigns. Each transferee of this Note must be an “accredited investor” (as
defined in Rule 501(a) promulgated under the Securities Act of 1933, as amended,
by the Securities and Exchange Commission). Notwithstanding anything in this
Note to the contrary, this Note may be pledged as collateral in connection with
a bona fide margin account or other lending arrangement; and may be assigned by
the Holder upon written notice to Borrower, with such written notice including
the name and contact information for such assignee.

 

4.5 Cost of Collection. If default is made in the payment of this Note, Borrower
shall pay the Holder hereof costs of collection, including reasonable attorneys’
fees.

 

4.6 Severability. In the event that any provision of this Agreement is invalid
or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform to such statute or rule of
law. Any provision hereof which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision hereof.

 

4.7 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

 

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Virginia without regard to principles of conflicts of laws.

 

(b) Any action brought by either party against the other concerning the
transactions contemplated by this Agreement shall be brought only in the state
courts of New York or in the federal courts located in the Eastern District of
New York. The parties to this Agreement hereby irrevocably waive any objection
to jurisdiction and venue of any action instituted hereunder and shall not
assert any defense based on lack of jurisdiction or venue or based upon forum
non conveniens.

 

(c) Each party hereby irrevocably waives personal service of process and
consents to process being served in any suit, action or proceeding in connection
with this Agreement, the Note or any related document or agreement by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law.

 

(d) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER
THIS AGREEMENT OR THE NOTE IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES
AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE NOTE, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY. EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 4.7(d).

 

4.8 Entire Agreement; Amendments. This Note and the Purchase Agreement, contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither Borrower nor the Holder makes any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Agreement may be
waived or amended other than by an instrument in writing signed by Borrower and
a majority-in-interest of the Holder.

 

4.9 Remedies. Each party acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the other party, by vitiating the
intent and purpose of the transaction contemplated hereby. Accordingly, each
party acknowledges that the remedy at law for a breach of its obligations under
this Note will be inadequate and agrees, in the event of a breach or threatened
breach by a party of the provisions of this Note, that the other party shall be
entitled, in addition to all other available remedies at law or in equity, and
in addition to the penalties assessable herein, to an injunction or injunctions
restraining, preventing or curing any breach of this Note and to enforce
specifically the terms and provisions thereof, without the necessity of showing
economic loss and without any bond or other security being required.

 

 -13- 

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be signed its duly
authorized officer as of the date first above written.

 

  GREENWAY TECHNOLOGIES, INC.         By: /s/ Ransom B. Jones                 
Name: Ransom B. Jones   Title: Chief Financial Officer

 

[Signature Page to Convertible Promissory Note]

 

   

 

 

EXHIBIT A — NOTICE OF CONVERSION

 

Reference is hereby made to that certain Convertible Promissory Note (the
“Note”), dated February 12, 2020, by and between GREENWAY TECHNOLOGIES, INC., a
Texas corporation ( “Borrower”) and POWER UP LENDING GROUP LTD., a Virginia
corporation (the “Holder”). Capitalized terms used but not defined herein shall
have the meanings ascribed to them in the Note.

 

Holder hereby elects to convert $ _________________ principal amount of the Note
into that number of shares of Common Stock set forth below (which numbers are
based on the Holder’s calculation attached hereto) issuable upon Conversion of
the Note, in accordance with the terms and conditions of the Note. No fee will
be charged to the Holder for any Conversion, except for transfer taxes, if any.
Borrower shall have 24 hours from receipt of this Notice of Conversion to
confirm the number of shares of Common Stock to be issued pursuant to Conversion
of the principal amount listed in this paragraph.

 

Date of Conversion:   Applicable Conversion Price: $ Number of shares of Common
Stock to be issued upon Conversion:   Amount of Principal Balance of the Note
outstanding as of the date of Conversion:  

 

Box checked as to applicable instructions:

 

  [  ] Borrower shall electronically transmit the Common Stock issuable pursuant
to this Notice of Conversion to the account of the Holder or its nominee with
DTC through its Deposit Withdrawal Agent At Custodian.

 

Name of DTC Prime Broker: _________________________________

Account Number: _________________________________________

 

  [  ] The Holder requests that Borrower issue or cause to be issued a
certificate or certificates, with appropriate restrictive legends, as
applicable, for the number of shares of Common Stock issuable pursuant to this
Notice of Conversion, in the name(s) specified immediately below or, if
additional space is necessary, on an attachment hereto:

 

POWER UP LENDING GROUP LTD.

111 Great Neck Road, Suite 214

Great Neck, NY 11021

Attention: Certificate Delivery

E-mail: info@poweruplendinggroup.com

 

POWER UP LENDING GROUP LTD.

 

  By:       Name: Curt Kramer     Title: Chief Executive Officer       Date:
__________________________  

 

   

 

 

 

 

